Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 1 of 22 Page ID #:321




    1
           CENTER FOR DISABILITY ACCESS
           Ray Ballister Jr., Esq., SBN 111282
    2      Russell Handy, Esq., SBN 195058
           Dennis Price, Esq., SBN 279082
    3      Isabel Rose Masanque, Esq., SBN 292673
           8033 Linda Vista Road, Suite 200
    4      San Diego, CA 92111
           (858) 375-7385; (888) 422-5191 fax
    5      IsabelM@potterhandy.com
    6      Attorneys for Plaintiff
    7
    8                            UNITED STATES DISTRICT COURT
    9                           CENTRAL DISTRICT OF CALIFORNIA
   10
   11      Brian Whitaker                          Case: 2:20-cv-01899-AB-AS
   12              Plaintiff,
                                                   Plaintiff’s Opposition          to
   13        v.                                    Defendant’s   Motion           for
                                                   Summary Judgment
   14      Farm-To-Table Eats, Inc., a
           California Corporation; and Does 1-      Date:   July 23, 2021
   15                                               Time:   10:00 a.m.
           10,
   16                                               Ctrm:   7B
                   Defendants.                     Hon. Judge Andre Birotte Jr.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28




         Opposition to Defense MSJ               Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 2 of 22 Page ID #:322




    1                                      TABLE OF CONTENTS
    2
    3    TABLE OF CONTENTS ............................................................................... i
    4    MEMORANDUM IN OPPOSITION .......................................................... 1
    5
           I.        PRELIMINARY STATEMENT ...................................................... 1
    6
           II.       LEGAL STANDARD ...................................................................... 1
    7
    8      III.      RELEVANT FACTS ........................................................................ 2

    9      IV.       PLAINTIFF PERSONALLY ENCOUNTERED BARRIERS
   10                   AT THE RESTAURANT ......... Error! Bookmark not defined.
   11      V.        DEFENDANTS DO NOT MEET THE “FORMIDABLE”
   12                   BURDEN OF DEMONSTRATING MOOTNESS. ..................... 7
   13
           VI.       PLAINTIFF SEEKS WHEELCAHIR ACCESSIBLE
   14
                        TABLES IN HIS COMPLAINT. .............. Error! Bookmark not
   15
                        defined.
   16
                VII. ........... The Barriers Are and Were Readily Achievable to Remove
   17
                     Error! Bookmark not defined.
   18
           VIII. THE LACK OF COMPLIANT FACILITIES IS UNLAWFUL
   19
                        UNDER CALIFORNIA LAW.. Error! Bookmark not defined.
   20
   21      X.        REMEDIES ................................................................................... 11

   22           A. Plaintiff Has Standing to Seek an Injunction Requiring Defendant
   23           to Provide an Accessible Outdoor Dining Table ............................... 11
   24           B. Plaintiff is Entitled to a Statutory Penalty Under the Unruh Civil
   25           Rights Act ............................................................................................ 15
   26
                1. Plaintiff Personally Encountered the Inaccessible Dining Tables.... 15
   27
   28


                                                                 i

         Opposition to Defense MSJ                                   Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 3 of 22 Page ID #:323




    1        2. Plaintiff Was Deterred from Accessing the Restaurant Because of the
    2        Violation .............................................................................................. 16
    3        3. Plaintiff is Entitled to a Separate Statutory Penalty Against Each
    4        Defendant .......................................... Error! Bookmark not defined.
    5
           XI.    CONCLUSION ............................................................................. 18
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                              ii

         Opposition to Defense MSJ                                 Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 4 of 22 Page ID #:324




    1
    2
    3
    4                                  TABLE OF AUTHORITIES
    5    Cases
    6    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)........................ 1
    7    City of Mesquite v. Aladdin’s Castle, Inc.,
    8      455 U.S. 283 (1982) ................................................................................ 4
    9    Colorado Cross Disability Coalition v. Hermanson Family Ltd. Partnership
   10      I, 264 F.3d 999 (10th Cir. 2001) .......................................................... 11
   11    Cullen v. Netflix, Inc.,
   12      880 F.Supp.2d 1017 (N.D. Cal. 2012) ................................................. 13
   13    D'Lil v. Best Western Encina Lodge & Suites,
   14      538 F.3d 1031 (9th Cir. 2008) ............................................................. 16
   15    Erickson v. Pardus,
   16         551 U.S. 89 (2007) ............................................................................ 10
   17    Grove v. De La Cruz,
   18      407 F. Supp. 2d 1126 (C.D. Cal. 2005) .................................................. 8
   19    Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013) . 16
   20    Roberts v. Royal Atlantic Corp, 542 F.3d 363, 373 (2nd Cir. 2008). ...... 11
   21    Scott v. Harris, 550 U.S. 372, 378, (2007) ................................................. 1

   22    Swierkiewicz v. Sorema N.A.,

   23         534 U.S. 506 (2002) .......................................................................... 10

   24    Tandy v. City of Wichita,

   25      380 F.3d 1277 (10th Cir. 2004) ............................................................. 5

   26
         United States v. Concentrated Phosphate Export Ass’n,
           393 U.S. 199 (1968) ................................................................................ 4
   27
   28


                                                           iii

         Opposition to Defense MSJ                               Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 5 of 22 Page ID #:325




    1         MEMORANDUM OF POINTS AND AUTHORITIES
    2
    3                       I. PRELIMINARY STATEMENT
    4          Defendant Farm-To-Table Eats, Inc. (“Defendant”) moves for
    5    summary judgment on Plaintiﬀ’s ADA and Unruh causes of action on the
    6    grounds that the barriers alleged in Plaintiﬀ’s First Amended Complaint
    7    are moot. However, it is well established that the voluntary cessation by a
    8    defendant of discriminatory conduct is insuﬃcient to establish mootness.
    9    There is no dispute that Defendant failed to provide indoor and outdoor
   10    accessible dining surfaces at the Restaurant on the date of Mr. Whitaker’s
   11    visit in violation of the ADA, and in turn, in violation of Unruh. Therefore,
   12    Plaintiﬀ respectfully requests this Court deny Defendant’s motion and sua
   13    sponte grant summary judgment in Plaintiﬀ’s favor on both causes of
   14    action, instead.
   15
   16                          II. LEGAL STANDARD
   17          Summary judgment is appropriate when, after adequate discovery,
   18    the evidence demonstrates that there is no genuine issue as to any material
   19    fact and the moving party is entitled to judgment as a matter of law.1 A
   20    disputed fact is material where its resolution might affect the outcome of
   21    the suit under the governing law.2 An issue is genuine if the evidence is
   22    sufficient for a reasonable jury to return a verdict for the non-moving
   23    party.3 A court may consider the pleadings, discovery and disclosure
   24    materials, and any affidavits on file.4 Where the moving party's version of
   25
   26    1
           Fed.R.Civ.P. 56
         2
   27      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)
         3
           Id.
   28    4
           Fed.R.Civ.P. 56(c)(2).


                                              1

         Opposition to Defense MSJ                Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 6 of 22 Page ID #:326




    1    events differs from the non-moving party's version, a court must view the
    2    facts and draw reasonable inferences in the light most favorable to the
    3    non-moving party.5
    4
    5                           III. RELEVANT FACTS
    6          Plaintiff Brian Whitaker suffers from a C-4 spinal cord injury which
    7    substantially limits his ability to walk on his own. He uses wheelchair for
    8    his mobility.6 The Rabano (Restaurant) is located at or about 2516 Pacific
    9    Coast Highway, Hermosa Beach, California.7 The Restaurant is a facility
   10    open to the public, a place of public accommodation, and a business
   11    establishment.8 Defendant Farm-To-Table Eats, Inc. is the owner of the
   12    Restaurant, currently, and was so in January 2020.9
   13          On January 29, 2020, Mr. Whitaker visited the Restaurant to eat
   14    and to assess it for compliance with access laws.10 On the date of his visit,
   15    Mr. Whitaker found that there were dining tables available outside the
   16    Restaurant for customers to use.11 However, each of the tables were
   17    pedestal style tables (as opposed to four legs at each corner), where the
   18    table-top, dining surface is supported by a central pole that has four
   19    extending feet. Because of these feet, a wheelchair user’s feet (or
   20    wheelchair footrest) cannot pull under the table for more than just a few
   21    inches, precluding wheelchair users like Mr. Whitaker from pulling up and
   22
   23
   24    5
           Scott v. Harris, 550 U.S. 372, 378, (2007).
         6
   25      Pl. SUF #1.
         7
           Pl. SUF #2.
   26    8
           Pl. SUF #3.
         9
   27      Pl. SUF #4.
         10
            Pl. SUF #5.
   28    11
            Pl. SUF #6.


                                              2

         Opposition to Defense MSJ                Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 7 of 22 Page ID #:327




    1    under the table and using it to eat.12 Mr. Whitaker contemplated whether
    2    he could still use one of the outdoor dining tables. But the thought of trying
    3    to do so was discomforting for him because Mr. Whitaker did not want to
    4    embarrass himself trying to use the table only to find that he would not fit.
    5    Mr. Whitaker decided to leave the Restaurant instead.13
    6          On February 24, 2020, plaintiff’s investigator, Evens Louis went
    7    to the Restaurant and conducted an investigation.14 Mr. Louis counted 4
    8    dining tables outside and 5 dining tables outside the Restaurant available
    9    for customers to use. He took a number of measurements of the toe
   10    clearance and knee clearance of each of the dining tables. Mr. Louis
   11    measured the toe clearance of the dining tables to be approximately 2-3
   12    inches. He measured the knee clearance of the dining tables to be 6-10
   13    inches.15 On June 10, 2021 Mr. Louis returned to the Restaurant and
   14    conducted a follow-up investigation.16 Mr. Louis found that the dining
   15    tables outside the Restaurant had been removed.17 Inside the Restaurant,
   16    he found that there was now one table with no knee and toe obstructions.18
   17
   18
   19
   20
   21
   22
   23
   24    12
            Pl. SUF #7.
         13
   25       Pl. SUF #8.
         14
            Pl. SUF #9.
   26    15
            Pl. SUF #10.
         16
   27       Pl. SUF #11.
         17
            Pl. SUF #12.
   28    18
            Pl. SUF #13.


                                               3

         Opposition to Defense MSJ                 Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 8 of 22 Page ID #:328




    1         IV. DEFENDANT VIOLATED THE AMERICANS WITH
    2                    DISABILITIES ACT BY FAILING TO PROVIDE
    3                ACCESSIBLE DINING SURFACES ON THE DATE OF
    4                                   PLAINTIFF’S VISIT
    5              The lack of accessible dining tables constitutes a barrier. Where
    6    dining surfaces are provided for the consumption of food or drink, at least
    7    5 percent of the seating spaces and standing spaces at the dining surfaces
    8    must be accessible.19 Dining surfaces are required to provide toe clearance
    9    which shall extend 25 inches maximum and 17 inches minimum under the
   10    element. Toe clearance shall be 30 inches wide minimum.20
   11              Here, when Mr. Whitaker visited the Restaurant in January 2020,
   12    the dining surfaces at the Restaurant did not conform to these standards.
   13    Because the table was supported by a central pole with four extending feet,
   14    it did not provide Mr. Whitaker with the necessary toe clearance needed to
   15    pull under the table in his wheelchair.21 During his subsequent
   16    investigation, Mr. Louis measured the indoor and outdoor dining tables
   17    and confirmed that they only provided 2-3 inches of toe clearance and
   18    only 6-10 inches of knee clearance.22 Because the dining tables did not
   19    comply with ADA standards, Defendant violated the ADA by failing to
   20    provide accessible dining surfaces on the date of Mr. Whitaker’s visit.
   21
              A.       Defendant’s Failure to Provide a Dining Surface that
   22                  Complied with ADA Standards Constituted a Denial of
                       Full and Equal Access
   23
                   The defense further argues that Mr. Whitaker was not denied full
   24
         and equal access to the Restaurant because Mr. Whitaker could have still
   25
   26    19
            36 C.F.R., Pt. 1191, Appendix B (Scoping 226.1).
         20
   27       36 C.F.R., Pt. 1191, Appendix D (Building Blocks: 902.1, 902.2).
         21
            Pl. SUF #7.
   28    22
            Pl. SUF #10.


                                               4

         Opposition to Defense MSJ                 Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 9 of 22 Page ID #:329




    1    used the non-compliant dining tables. (See Def. SUF #7). Specifically, the
    2    defense speculates that Mr. Whitaker may have still been able to able to fit
    3    under the table given the possible dimensions of his wheelchair. However,
    4    whether Mr. Whitaker could have found a way to use the non-compliant
    5    table is irrelevant and not a defense.
    6           The standard is not whether an illegal barrier prohibits access. “The
    7    ADA guarantees the disabled more than mere access to public facilities; it
    8    guarantees them ‘full and equal enjoyment.’”23 It is about equality of
    9    access. “Under the ADA, when a disabled person encounters an

   10    accessibility barrier violating its provisions, it is not necessary for standing

   11    purposes that the barrier completely preclude the plaintiff from entering

   12    or from using a facility in any way.”24 Persons with disabilities are entitled

   13    to a certain quality of access.            The ADA “does not limit its

   14
         antidiscrimination mandate to barriers that completely prohibit access.”25
         Thus, an argument that a certain violation did not preclude access
   15
         misapprehends the law. Ultimate access is not a defense under the
   16
         ADA.”26 The ADA concerns itself with “equality of access.”27
   17
                The Ninth Circuit has held that the phrase “full and equal” is a term
   18
         of art, having specific reference to the Americans with Disabilities Act
   19
         Accessibility Guidelines (“ADAAG”).28 The Chapman court held that “the
   20
         ADAAG establishes the technical standards required for ‘full and equal
   21
         enjoyment’” and that “if a barrier violating these standards relates to a
   22
   23    23
            Baughman v. Walt Disney World Co., 685 F.3d 1131, 1135 (9th Cir.
   24    2012).
         24
   25       Chapman v. Pier 1 Imports (U.S.) Inc. (2011) 631 F.3d 939, 947.
         25
            Doran v. 7-Eleven, Inc. (2008) 24 F.3d 1034,1041 at fn. 4.
   26    26
            Wilson v. Haria & Gogri Corp., 479 F. Supp. 2d 1127, 1134 (E.D. Cal.
   27    2007).
         27
            Id.
   28    28
            Chapman, 631 F.3d at 947.


                                                5

         Opposition to Defense MSJ                  Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 10 of 22 Page ID #:330




     1   plaintiff's disability, it will impair the plaintiff's full and equal access” and
     2   “constitutes ‘discrimination’ under the ADA.”29
     3          For the uneducated and unaware, it can seem absurd that a federal
     4   civil rights law can be violated by merely failing to ensure that certain
     5   physical elements strictly conform to a code. Those voices, like defense
     6   counsel in this case, try to avoid the impact of the law by proposing a
     7   different standard, i.e., “was the plaintiff actually precluded or physically
     8   barred from access?” But that is not the law. The law does, in fact, deal
     9   something as minute as small physical measurements and the difficulties
    10   created by non-conformance. “The issues involved in ADA accessibility
    11   cases are, to be frank, mind-numbingly boring; the ADA Accessibility
    12   Guidelines regulate design elements down to the minutest detail. But,
    13   although the ADA's requirements are highly technical, they are essential
    14   to serve a core function of all civil rights laws: ensuring that the arenas of
    15   civic life are open to everyone.”30
    16          A business simply does not have the luxury of claiming that the
    17   physical facilities were good enough or that a plaintiff could have figured
    18   out how to get access. “We have held that obedience to the spirit of the
    19   ADA does not excuse noncompliance with the ADAAG's requirements.
    20   The ADAAG's requirements are as precise as they are thorough, and the
    21   difference between compliance and noncompliance with the standard of
    22   full and equal enjoyment established by the ADA is often a matter of
    23   inches.”31 Here, there is no dispute that there were no indoor or outdoor
    24
    25
    26   29
            Id. (emphasis added).
         30
    27      Molski v. M.J. Cable, Inc., 481 F.3d 724, 732, fn. 5 (9th Cir. 2007)
         (internal quotation marks omitted for readability).
    28   31
            Chapman, 631 F.3d at 946 (internal citations omitted).


                                                6

         Opposition to Defense MSJ                  Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 11 of 22 Page ID #:331




     1   accessible tables at the Restaurant on the date of Mr. Whitaker’s visit,
     2   therefore denying Mr. Whitaker full and equal access to the Restaurant.
     3
              B.      Defendant’s Violation of the ADA was also a Violation of
     4                the Unruh Civil Rights Act
     5             The Unruh Civil Rights Act provides that “a violation of the right of
     6   any individual under the Americans with Disabilities Act of 1990 shall also
     7   constitute a violation of this section.”32 “A violation of the ADA is, by
     8   statutory definition, a violation of both the Unruh Act and the DPA.”33
     9   “Because the Unruh Act is coextensive with the ADA and allows for
    10   monetary damages, litigants in federal court in California often pair state
    11   Unruh Act claims with federal ADA claims.”34 Because Defendant
    12   violated the ADA by failing to provide accessible dining surfaces,
    13   Defendant also violated Plaintiff’s rights under the Unruh Civil Rights Act.
    14
    15        V. DEFENDANT DOES NOT MEET THE “FORMIDABLE”
    16                   BURDEN OF DEMONSTRATING MOOTNESS.
    17             “The test for mootness…is a stringent one. Mere voluntary cessation
    18   of allegedly illegal conduct does not moot a case; if it did, the courts would
    19   be compelled to leave the defendant free to return to his old ways.”35
    20   Moreover, “[i]t is well settled that a defendant’s voluntary cessation of a
    21   challenged practice does not deprive a federal court of its power to
    22   determine the legality of the practice.”36 A claimed remedy “might
    23   become moot if subsequent events make it absolutely clear that the
    24
         32
    25      Civ. Code § 51 (f).
         33
            Cullen v. Netﬂix, Inc., 880 F.Supp.2d 1017, 1023 (N.D. Cal. 2012).
    26   34
            Molski, 481 F.3d at 731.
         35
    27      United States v. Concentrated Phosphate Export Ass’n, 393 U.S. 199, 203-
         04 (1968) (citation and internal punctuation omitted).
    28   36
            City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289 (1982).


                                                 7

         Opposition to Defense MSJ                   Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 12 of 22 Page ID #:332




     1   allegedly wrongful behavior could not reasonably be expected to recur.”37
     2   The party asserting mootness has “the heavy burden of persuading the
     3   Court that the challenged conduct cannot be reasonably expected to
     4   recur.”38 One court, presiding over an ADA case, summarized the standard
     5   as follows:
     6
                The burden of establishing mootness by voluntary
     7
                compliance is a heavy one. A request for prospective relief can
     8
                be mooted by a defendant's voluntary compliance if the
     9
                defendant meets the “formidable burden” of demonstrating
    10
                that it is “absolutely clear the allegedly wrongful behavior
    11
                could not reasonably be expected to recur.” Such a burden
    12
                will typically be met only by changes that are permanent in
    13
                nature and that foreclose a reasonable chance of recurrence
    14
                of the challenged conduct.
    15
                       [Tandy v. City of Wichita, 380 F.3d 1277, 1291
    16
                       (10th Cir. 2004) (internal cites and quotes
    17
                       omitted for readability).]
    18
    19          Here, Mr. Whitaker explains that on the date that he went to the
    20   Restaurant, there were outdoor dining tables available for customers to
    21   use, but no accessible tables.39 After this lawsuit was ﬁled, the Restaurant
    22   removed the outside dining tables. However, the restaurant can easily
    23   bring tables back to the outside dining area at any time. Therefore, the
    24   supposed “ﬁxes” to the problem experienced by Mr. Whitaker are policy
    25
    26   37
            Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167,
    27   170, 120 S. Ct. 693, 698, 145 L. Ed. 2d 610 (2000).
         38
            Friends of the Earth, 528 U.S. at 170.
    28   39
            Pl. SUF #5-8.


                                                8

         Opposition to Defense MSJ                  Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 13 of 22 Page ID #:333




     1   and practice based rather than permanent, physical changes. The decision
     2   to not put dining tables outside could be ignored or changed by the
     3   Restaurant in the future.
     4         Courts have not been hesitant to ﬁnd that ADA defendants cannot
     5   meet the formidable burden of demonstrating mootness when they
     6   undertake post-litigation modiﬁcations that are not structural in nature.
     7   For example, in Langer v. Kaimana, the defendants had a practice of placing
     8   “merchandise and a dumpster in the access aisle adjacent to the space”
     9   making the accessible space unusable.40 The defendants brought a motion
    10   to dismiss, arguing that the violations were ﬁxed, rendering the case moot.
    11   The defendants submitted a declaration, claiming that: “they have
    12   implemented policies and procedures that ensure nothing obstructs the
    13   access aisle adjacent to the handicapped parking space, which is otherwise
    14   ADA complaint.”41 The court denied the motion, citing several cases for
    15   authority, and held: “Notwithstanding [defendant’s] declaration, there is
    16   no evidence that guarantees Defendants will follow through on this
    17   recently-implemented policy of keeping the access aisles unobstructed.
    18   Unlike ADA cases involving post-lawsuit structural alterations, which
    19   would require defendants to make physical alterations to a non-ADA
    20   compliant property, the policy at issue here simply requires Defendants'
    21   inaction.”42
    22         Additionally, “[There is] presumption” of future injury when
    23   cessation occurs in response to suit; “[V]oluntary cessation of offensive
    24   conduct will only moot litigation if it is clear that the defendant has not
    25
    26
         40
    27      Langer v. Kaimana LLC, 2016 WL 7029151, at *1 (C.D. Cal. 2016).
         41
            Langer, 2016 WL 7029151, at *2.
    28   42
            Langer, 2016 WL 7029151, at *2.


                                             9

         Opposition to Defense MSJ               Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 14 of 22 Page ID #:334




     1   changed course simply to deprive the court of jurisdiction.”43 While
     2   Defendant chose to remove the dining tables outside the Restaurant at this
     3   time, there is nothing stopping Defendant from putting the tables back
     4   outside again once this case has concluded. Removing tables and chairs
     5   does not moot plaintiff’s claim nor relieve Defendant of its responsibility
     6   to provide accessible dining surfaces. The failure to provide and maintain
     7   simple accessible features, such as dining surfaces, should already have
     8   been accomplished. But since it has already been proven that Defendant
     9   failed to do so in the past, this Court should enjoin the Defendant to
    10   provide accessible outdoor dining surfaces in the future, should
    11   Defendant choose to offer dining surfaces again outdoors.
    12         It is uncontestable that failure to provide accessible dining tables is
    13   one of those frequently occurring, easily recurring violations because
    14   dining tables can be easily moved, or even removed and put back again.
    15   And, where a defendant has demonstrated a past apathy toward its legal
    16   obligations to provide full and equal access to persons with disabilities, a
    17   “voluntary” fix after being hauled into court does not meet the
    18   “formidable burden of demonstrating that it is absolutely clear the
    19   alleged wrongful behavior could not reasonably be expected to recur.”44
    20         Under such circumstances, courts have been advised to be skeptical.
    21   “It is the duty of the courts to beware of eﬀorts to defeat injunctive relief
    22   by protestations of repentance and reform, especially when abandonment
    23   seems timed to anticipate suit, and there is a probability of resumption.”45
    24   As the Ninth Circuit has noted: “Such actions in the face of litigation are
    25
         43
            United States v. Concentrated Phosphate Export Ass’n, 393 U.S. 199, 203-
    26   04 (1968) (citation and internal punctuation omitted).
         44
    27      Id. at 860, quoting, Friends of the Earth, Inc., 528 U.S. at 190. (emphasis
         added).
    28   45
            Santiago v. Miles, 774 F.Supp. 775, 793 (W.D.N.Y. 1991).


                                              10

         Opposition to Defense MSJ                 Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 15 of 22 Page ID #:335




     1   equivocal in purpose, motive, and permanence.”46 The Supreme Court has
     2   held that there is actually a “presumption” of future injury when cessation
     3   occurs in response to suit.47
     4             Merely ﬁxing a problem after being sued does not render the claims
     5   moot. “The question is not whether the precise relief sought at the time the
     6   application for an injunction was ﬁled is still available. The question is
     7   whether there can by any eﬀective relief. Mere voluntary cessation of
     8   allegedly illegal conduct does not moot a case; it if did, the courts would be
     9   compelled to leave the defendant free to return to his old ways.”48
    10             Here, Defendants cannot meet the formidable burden of
    11   demonstrating that the violation could not possibly recur.
    12
    13                                   X. REMEDIES
    14             Plaintiﬀ seeks an injunction under the ADA requiring the Defendant
    15   to provide an accessible outdoor dining table. Plaintiﬀ also seeks a
    16   statutory penalty of $4,000.
    17
    18        A.      Plaintiﬀ Has Standing to Seek an Injunction Requiring
    19                Defendant to Provide an Accessible Outdoor Dining Table
    20             Plaintiﬀ has standing to seek this injunction with respect to the
    21   barriers he personally encountered. In Chapman v. Pier 1 Imports, the
    22   Ninth Circuit held that an ADA plaintiﬀ: (1) “must demonstrate that he has
    23   suﬀered an injury-in-fact,” and (to obtain injunctive relief), (2)
    24
    25
         46
            Gonzales v. Police Dep't, City of San Jose, Cal., 901 F.2d 758, 762 (9th Cir.
    26   1990).
         47
    27      Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 109 (1998).
         48
            Grove v. De La Cruz, 407 F. Supp. 2d 1126, 1130 (C.D. Cal. 2005)
    28
         (internal cites and quotes omitted for readability).


                                               11

         Opposition to Defense MSJ                  Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 16 of 22 Page ID #:336




     1   demonstrate a “real and immediate threat of repeated injury” in the
     2   future.49
     3          Under Chapman, an ADA plaintiﬀ suﬀers an injury-in-fact when he
     4   “encounters an accessibility barrier [that] interferes with the plaintiﬀ's full
     5   and equal enjoyment of the facility.”50 As referenced above, the Ninth
     6   Circuit has held that the phrase “full and equal” is a term of art, having
     7   speciﬁc reference to the Americans with Disabilities Act Accessibility
     8   Guidelines (“ADAAG”).51 Thus, the Chapman court held that “the ADAAG
     9   establishes the technical standards required for ‘full and equal
    10   enjoyment’” and that “if a barrier violating these standards relates to a
    11   plaintiﬀ's disability, it will impair the plaintiﬀ's full and equal access” and
    12   “constitutes ‘discrimination’ under the ADA.”52
    13          Here, Mr. Whitaker personally encountered the non-compliant
    14   dining surfaces during his visit to the Restaurant and the lack of accessible
    15   dining surfaces relates to his disability. As explained above, Plaintiﬀ needs
    16   an accessible dining surface with knee and toe clearance to accommodate
    17   his wheelchair.53 Thus, there can be no dispute that the plaintiﬀ suﬀered
    18   an injury in fact.
    19          Second, a plaintiff must establish that there is ongoing injury or a real
    20   likelihood of future injury.54 It is axiomatic that if there is no ongoing or
    21   likely future injury, then a plaintiff has no standing for injunctive relief.
    22   Chapman firmly established that there are two ways to demonstrate such
    23   standing: “Demonstrating an intent to return to a noncompliant
    24
         49
    25      Chapman, supra, 631 F.3d at 946.
         50
            Id. at 947
    26   51
            Id.
         52
    27      Id. (emphasis added).
         53
            Pl. SUF #5-8.
    28   54
            Chapman, supra, 631 F.3d at 946-47.


                                              12

         Opposition to Defense MSJ                 Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 17 of 22 Page ID #:337




     1   accommodation is but one way for an injured plaintiff to establish Article III
     2   standing to pursue injunctive relief. A disabled individual also suffers a
     3   cognizable injury if he is deterred from visiting a noncompliant public
     4   accommodation because he has encountered barriers related to his
     5   disability there.”55 Additionally, the Ninth Circuit has “found actual or
     6   imminent injury sufficient to establish standing where a plaintiff
     7   demonstrates an intent to return to the geographic area where the
     8   accommodation is located and a desire to visit the accommodation if it were
     9   made accessible.”56
    10         Moreover, the Ninth Circuit has now held that ADA “testers”—folks
    11   actively looking for non-complying businesses—have full standing. In Civ.
    12   Rights Educ., the Ninth Circuit had to grapple with the question of “whether
    13   a plaintiff has constitutional standing where her only motivation for visiting
    14   a facility is to test it for ADA compliance.”57 After a thorough analysis of the
    15   various circuits that have found that ADA plaintiffs have “tester” standing,
    16   the Ninth Circuit found “as a matter of first impression, a plaintiff suing
    17   under Title III of the ADA can claim tester standing; plaintiffs' status as
    18   testers, rather than bona fide hotel patrons, [does] not deprive them of
    19   standing.” Id. at 1093. And the reason is simple: “motivation is irrelevant
    20   to the question of standing under Title III of the ADA.”58
    21
    22
    23
         55
    24     Chapman, supra, 631 F.3d at 949.
         56
          D'Lil v. Best Western Encina Lodge & Suites, 538 F.3d 1031, 1037 (9th Cir.
    25   2008).
    26   57
            Civ. Rights Educ. and Enf't Ctr. v. Hosp. Properties Tr., 867 F.3d 1093,
    27   1096 (9th Cir. 2017).
         58
            Id. at 1102; see also Houston v. Marod Supermarkets, Inc., 733 F.3d 1323
    28
         (11th Cir. 2013).


                                              13

         Opposition to Defense MSJ                 Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 18 of 22 Page ID #:338




     1         Here, Mr. Whitaker is currently deterred from visiting the Restaurant
     2   because of his knowledge of the condition of the dining surfaces.59 Hermosa
     3   Beach, where the Restaurant is located, is less than 30 minutes away from
     4   Mr. Whitaker’s home and he visits the area regularly to eat and shop.60
     5         Additionally, Mr. Whitaker considers himself an ADA advocate and
     6   has been very active in suing businesses that are violating his rights and
     7   violating the Americans with Disabilities Act. Because he is an active ADA
     8   litigator, his efforts to identify law-breaking businesses brings him to the
     9   geographical area where the Restaurant is located on a continuing and
    10   ongoing basis.61 Therefore, once it has been represented to Mr. Whitaker
    11   that an accessible outdoor dining is provided, he intends to return to the
    12   Restaurant again to eat and to assess it for compliance with access laws.62
    13   And the fact that Plaintiff has an extensive litigation history and is a
    14   veteran tester supports his claim that he will return. Aside from the intent
    15   to return to the Restaurant to eat, the Plaintiff has an important litigation
    16   reason to return: to have standing. This is an entirely appropriate
    17   motivation.
    18         Therefore, Plaintiff has standing to seek an injunction requiring
    19   Defendants to provide and maintain accessible dining surfaces at the
    20   Restaurant.
    21
    22
    23
    24
    25
         59
            Pl. SUF #15.
    26   60
            Pl. SUF #14.
         61
    27      Pl. SUF #17.
         62
            Pl. SUF #16 & 18.
    28


                                              14

         Opposition to Defense MSJ                 Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 19 of 22 Page ID #:339




     1        B.         Plaintiﬀ is Entitled to a Statutory Penalty Under the
     2                   Unruh Civil Rights Act
     3             Statutory damages can be recovered for a violation of Unruh only if
     4   the violation “denied the plaintiﬀ full and equal access to the place of
     5   public accommodation on a particular occasion.” Cal. Civ. Code §
     6   55.56(a). The statute requires that plaintiﬀ either personally encountered
     7   the violation or was deterred because of the violation. Cal. Civ. Code §
     8   55.56(b).
     9
    10             1.         Plaintiﬀ Personally Encountered the Inaccessible Dining
    11                        Tables
    12             First, if a plaintiff personally encountered the violation, then that
    13   personal encounter may be sufficient to establish a denial of full and equal
    14   access         “if    the   plaintiff   experienced   difficulty,   discomfort,   or
    15   embarrassment because of the violation.” Cal. Civ. Code § 55.56(b), (c).
    16   As outlined above, the thought of trying to use the inaccessible tables was
    17   discomforting for Mr. Whitaker because he knew that he would not be able
    18   to get close enough to the table to be able to use it. Mr. Whitaker did not
    19   want to embarrass himself trying to use these tables, so he decided to leave
    20   and eat elsewhere. This created difficulty for Mr. Whitaker because he had
    21   to leave the Restaurant.63
    22             Notably, proving “diﬃculty, discomfort, or embarrassment” is just
    23   one way that a personal encounter with a violation can result in a denial of
    24   full and equal access. Cal. Civ. Code § 55.56(c). Although Mr. Whitaker
    25   easily satisﬁes that criteria here, proving diﬃculty, discomfort, or
    26   embarrassment is not necessarily required under the statute. The language
    27
    28   63
              Pl. SUF #5-8.


                                                     15

         Opposition to Defense MSJ                        Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 20 of 22 Page ID #:340




     1   regarding “full and equal access” adopts by reference the same language
     2   under the ADA. As noted above, under the ADA, individuals shall not be
     3   discriminated against based on disability in the “full and equal
     4   enjoyment” of the goods, services and facilities oﬀered by places of public
     5   accommodation. 42 U.S.C. § 12182(a). The Ninth Circuit has found that
     6   “[b]ecause the ADAAG establishes the technical standards required for
     7   ‘full and equal enjoyment,’ if a barrier violating these standards relates
     8   to a plaintiﬀ's disability, it will impair the plaintiﬀ's full and equal access,
     9   which constitutes ‘discrimination’ under the ADA.” Chapman v. Pier 1
    10   Imports (2011) 631 F.3d 939, 947 (emphasis added). Thus, even if the
    11   court ﬁnds disputed facts as to the diﬃculty and discomfort Mr. Whitaker
    12   experienced, the court can still ﬁnd in Plaintiﬀ’s favor on this issue since
    13   there is no dispute that the dining surfaces did not comply with ADA
    14   standards on the date of Mr. Whitaker’s visit. Because the dining surfaces
    15   did not comply with ADA standards, and because accessible dining
    16   surfaces relates to Mr. Whitaker’s disability because he is a wheelchair
    17   user, the violation itself is suﬃcient to deny Plaintiﬀ “full and equal access”
    18   to the facility.
    19
    20           2.     Plaintiﬀ Was Deterred from Accessing the Restaurant
    21                  Because of the Violation
    22           Second, a plaintiﬀ can also demonstrate a denial of full and equal
    23   access if a plaintiﬀ was “deterred from accessing a place of public
    24   accommodation.” A plaintiﬀ proves he was deterred by demonstrating
    25   that:
    26           (1) The plaintiﬀ had actual knowledge of a violation or
    27           violations that prevented or reasonably dissuaded the
    28


                                               16

         Opposition to Defense MSJ                  Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 21 of 22 Page ID #:341




     1            plaintiﬀ from accessing a place of public accommodation
     2            that the plaintiﬀ intended to use on a particular occasion.
     3
     4            (2) The violation or violations would have actually denied
     5            the plaintiﬀ full and equal access if the plaintiﬀ had
     6            accessed the place of public accommodation on that
     7            particular occasion. Cal. Civ. Code § 55.56(d)(1)-(2).
     8
     9   Here, Mr. Whitaker was deterred from eating at the Restaurant once he
    10   saw the inaccessible dining tables. As outlined above, Mr. Whitaker needs
    11   accessible dining surfaces with the appropriate knee and toe clearance in
    12   order to comfortably use the table while in his wheelchair. Because the
    13   available dining tables were not suitable for eating, and any attempt to use
    14   them would cause embarrassment, Mr. Whitaker was dissuaded from
    15   eating at the Restaurant and he had to leave.64
    16            Thus, there are no genuine issues in dispute here and the Plaintiff is
    17   entitled to the statutory award under the Unruh Civil Rights Act for his
    18   encounter with the barrier. “The litigant need not prove he suffered actual
    19   damages to recover the independent statutory damages of $4,000.”65
    20
    21                  IX.   SERIAL LITIGATION IS NOT IMRPOPER
    22            Finally, the defense arguments regarding the number of cases ﬁled
    23   by plaintiﬀ amount to nothing more than irrelevant and unprofessional
    24   personal attacks against Plaintiﬀ and his counsel. The Ninth Circuit has
    25   repeatedly made clear that serial litigation is not improper. “As a result,
    26   most ADA suits are brought by a small number of private plaintiﬀs who
    27
         64
              Pl. SUF #5-8.
    28   65
              Molski v. M.J. Cable, Inc., 481 F.3d 724, 731 (9th Cir. 2007).


                                                17

         Opposition to Defense MSJ                   Case No. 2:20-CV-01899-AB-AS
Case 2:20-cv-01899-AB-AS Document 48 Filed 07/02/21 Page 22 of 22 Page ID #:342




     1   view themselves as champions of the disabled. For the ADA to yield its
     2   promise of equal access for the disabled, it may indeed be necessary and
     3   desirable for committed individuals to bring serial litigation advancing the
     4   time when public accommodations will be compliant with the ADA.”66 The
     5   Ninth Circuit further aﬃrmed these principles in its ruling in Civ. Rights
     6   Educ. and Enf't Ctr. v. Hosp. Properties Tr.,67 where the court speciﬁcally
     7   aﬃrmed that the plaintiﬀs’ status as testers did not deprive them of
     8   standing. The defense attacks should be ignored entirely as they have no
     9   legal signiﬁcance as to the merits of the case.
    10
    11                            XI. CONCLUSION
    12         For the foregoing reasons, Plaintiff respectfully requests this Court
    13   deny Defendant’s motion and grant summary in Plaintiff’s favor on his
    14   ADA and Unruh causes of action.
    15
    16
    17
         Dated: July 2, 2021              CENTER FOR DISABILITY ACCESS
    18
    19
                                          By: /s/ Isabel Rose Masanque
    20                                           Isabel Rose Masanque
    21                                           Attorneys for Plaintiff

    22
    23
    24
    25
         66
            Molski v. Evergreen Dynasty Corp. I, 500 F.3d 1047, 1062 (9th Cir. 2007);
    26   D'Lil v. Best Western Encina Lodge & Suites, 538 F.3d 1031, 1040 (9th Cir.
    27   2008).
         67
            Civ. Rights Educ. and Enf't Ctr. v. Hosp. Properties Tr., 867 F.3d 1093,
    28
         1096 (9th Cir. 2017),


                                              18

         Opposition to Defense MSJ                 Case No. 2:20-CV-01899-AB-AS
